Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/098991 filed 11/05/2018.     
Claims 1-8 & 15 have been examined and fully considered.
Election/Restrictions
Applicant's election with traverse of Claims 1-8 & 15 in the reply filed on 11/13/2020 is acknowledged. The traversal is on the ground(s) that there is not serious burden to examining all claims and that the KAHL reference doesn’t teach of the special technical feature. This is not found persuasive because HAJ-HARIRI et al. does not teach of the special technical features as shown below, and also examining a device a method together would cause serious burden because features which might make one invention patentable would not necessarily make the other allowable.
The requirement is still deemed proper and is therefore made FINAL. Please withdrawn non-elected claim upon response.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-8 & 15 are rejected under 35 U.S.C. 103(a) as being obvious over HAJ- HARIRI in US 20150198380 in view of ELIBOL in US 20110155586.
	With respect to Claims 1, & 3-6, 8, & 15, HAJ-HARIRI et al. teach of a device and related method that provides, but is not limited thereto, a two-phase heat transfer device with unique combination of enhanced evaporation and increased cooling capacity. An advantage associated with the device and method includes, but is not limited thereto, increased cooling capacity per unit area, controlled and optimized evaporation, 10 prevention of boiling, and prevention of drying of the evaporator. An aspect associated with an approach may include, but is not limited thereto, using a non-wetting coating or structure to keep working fluid away from the spaces between elongated members of an evaporator and using a wetting coating or structure to form thin films of working fluid around the distal region of the elongated members(abstract). More specifically, HAJ-HARIRI et al. teach of the device having passageways that can be micro-channels (paragraph 0102) and of the device being integrated into a single substrate or a silicon die in an integrated circuit (paragraph 0157, 0201). HAJ-HARIRI et al. also teach of the use of a polymer substrate(0095).(paragraph 0154 & 0199), and of the whole system being used in a MEMs system(paragraph 0207). HAJ-HARIRI et al. do not teach of the separate fluid manifold.
ELIBOL et al. teach of devices and methods are presented for electronic sensing of chemical and biochemical analytes. An electronic sensor having a at least two electrodes separated by a nanoscale gap wherein the separation between the first electrode and the second electrode forms a cavity capable of containing a fluid wherein 
	With respect to Claim 2, ELIBOL et al. teach of micro channels being formed over thin film protected circuitry (Figures 3 & associated description, paragraph 0029).
	With respect to Claim 7, HAJ-HARIRI et al. teach of using lithography to form the channels (paragraph 0205).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797